
	

115 SRES 183 ATS: Recognizing the significance of May 2017 as Asian/Pacific American Heritage Month and as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 183
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Schumer (for Ms. Hirono (for herself, Ms. Duckworth, Ms. Harris, Ms. Murkowski, Ms. Cantwell, Mr. Booker, Mr. Kaine, Ms. Cortez Masto, Mr. Franken, Mr. Bennet, Mr. Markey, Mr. Blumenthal, Mr. Schatz, Mr. Menendez, Mr. Cardin, Mrs. Murray, Mr. Coons, Mr. Durbin, Mr. Merkley, Ms. Klobuchar, Mrs. Feinstein, Mr. Gardner, Mr. Casey, and Mr. Heller)) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the significance of May 2017 as Asian/Pacific American Heritage Month and as an
			 important time to celebrate the significant contributions of Asian
			 Americans and Pacific Islanders to the history of the United States.
	
	
 Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian American and Pacific Islander community is a diverse population, comprised of more than 45 distinct ethnicities and more than 100 language dialects;
 Whereas, according to the Bureau of the Census, the Asian American population grew at a faster rate than any other racial or ethnic group in the United States during the last decade, surging nearly 46 percent between 2000 and 2010, a growth rate that is 4 times the rate for the total population of the United States;
 Whereas, according to the 2010 decennial census, there are approximately 17,300,000 residents of the United States who identify themselves as Asian and approximately 1,200,000 residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up approximately 5.5 percent and 0.4 percent, respectively, of the total population of the United States;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first immigrants from Japan arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from immigrants from China;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests that the President issue an annual proclamation calling on the people of the United States to observe Asian/Pacific American Heritage Month with appropriate programs, ceremonies, and activities;
 Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian American government official in the history of the United States, Dalip Singh Saund, the first Asian American elected to serve in Congress, Patsy T. Mink, the first woman of color and the first Asian American woman to be elected to Congress, Hiram L. Fong, the first Asian American Senator, Daniel K. Akaka, the first Senator of Native Hawaiian ancestry, Norman Y. Mineta, the first Asian American member of a presidential cabinet, Elaine L. Chao, the first Asian American woman member of a presidential cabinet, Mee Moua, the first Hmong American elected to a State legislature, and others, have made significant contributions in both the Government and Armed Forces of the United States;
 Whereas 2017 marks several important milestones for the Asian American and Pacific Islander community, including—
 (1)the 155th anniversary of the date of enactment of the Act of July 1, 1862 (12 Stat. 489, chapter 120), which promoted the construction of the transcontinental railroad;
			(2)
 the 135th anniversary of the date of enactment of the Act entitled An Act to execute certain treaty stipulations relating to Chinese, approved May 6, 1882 (22 Stat. 58, chapter 126); (3)the 105th anniversary of the first planting of a cherry tree from Japan in Washington, DC;
 (4)the 75th anniversary of the signing of Executive Order 9066 (7 Fed. Reg. 1407; relating to authorizing the Secretary of War to prescribe military areas), which authorized the internment of Japanese-Americans; and
 (5)the 25th anniversary of the formal establishment of Asian/Pacific American Heritage Month; Whereas, in 2017, the Polynesian Voyaging Society will complete the final leg of its Malama Honua Worldwide Voyage after 4 years of sailing the world and teaching traditional wayfinding practices, along with the importance of caring for the land and sea;
 Whereas, in 2017, the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 50 Members, including 17 Members of Asian or Pacific Islander descent;
 Whereas, in 2017, Asian Americans and Pacific Islanders are serving in State and territorial legislatures across the United States in record numbers, including in—
 (1)the States of Alaska, Arizona, California, Colorado, Connecticut, Georgia, Hawaii, Idaho, Maryland, Massachusetts, Michigan, Minnesota, New Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Pennsylvania, Tennessee, Texas, Utah, Vermont, Virginia, Washington, and West Virginia; and
 (2)the territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;
 Whereas the number of Federal judges who are Asian Americans or Pacific Islanders doubled between 2001 and 2008 and more than tripled between 2009 and 2016, reflecting a commitment to diversity in the Federal judiciary that has resulted in the confirmation of high-caliber Asian American and Pacific Islander judicial nominees;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of Asian Americans and Pacific Islanders and to appreciate the challenges faced by Asian Americans and Pacific Islanders: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the significance of May 2017 as Asian/Pacific American Heritage Month and as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that the Asian American and Pacific Islander community strengthens, and enhances the rich diversity of, the United States.
			
